   Case:18-00821-ESL13 Doc#:15 Filed:06/05/18 Entered:06/05/18 09:17:47   Desc: Main
                              Document Page 1 of 5
                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF PUERTO RICO

IN RE:
                                               CASE NO. 18-00821-ESL
CARMINEE MARQUEZ ARROYO
                                                     CHAPTER 13
          DEBTOR(S)


                             TRUSTEE’S MOTION TO DISMISS

TO THE HONORABLE COURT:

     Comes   now     Alejandro      Oliveras   Rivera,   Chapter   13     Trustee      and

respectfully states and prays:

     1.   The meeting of creditors was held on March 27, 2018. The current
          proposed plan is dated February 19, 2018.
     2.   Trustee is hereby requesting that an order dismissing this case
          be entered, for debtors’ failure to address the objection(s) to
          confirmation raised at the meeting of creditors by trustee
          and/or by creditors, which relates to the following matters:


          a. Plan does not comply with the best interest of creditor’s
             test.     Plan needs to provide 100% plus interest to general
             unsecured creditors.
          b. Provide copy of the 2017 state tax returns.
          c. Part 3.1 of the plan does not provide for Personal loan with
             Sistema de Retiro. ($238.30 mo) Also, 9286provide maturity
             date of the loan.
          d. Part    4.6,    Post    confirmation   insurance   coverage,    needs     to
             correct the insurance company name. Per insurance quote is
             Universal insurance and the plan discloses GT insurance. Also,
             the estimated insurance premium to be paid should read $53 and
             not $600.
          e. Provide evidence of income from 1st half of February, as part
             of the 60 days prior to the filing.
      Case:18-00821-ESL13 Doc#:15 Filed:06/05/18 Entered:06/05/18 09:17:47             Desc: Main
                                 Document Page 2 of 5
Motion to Dismiss
Case No. 18-00821-ESL Page 2



       3.    No extension of time or justification for failing to comply with
             the above has been filed.


       4.    Debtors’ failure to provide the document indicated above relates
             to   a   confirmation       requirement.           Moreover,    debtors’       delay   in
             addressing the matter indicated in Paragraph two (2) of this
             motion constitutes an unreasonable delay. Considering the above
             said, cause exists to dismiss the case under Section 1307(c)(1)
             of the Bankruptcy Code.


       5.    Debtor(s) are not members of the U.S. Armed Forces, the Coast
             Guard, the Public Health Service or the National Oceanic and
             Atmospheric       Administration,        as   evidenced        by   the    Certificate
             issued    by   the   U.S.    Department       of    Defense,    copy      of   which   is
             attached only to the original of this motion and movant’s copy.


       WHEREFORE, for the reasons stated above it is respectfully requested
from the Court to enter an order dismissing the present case for cause
pursuant to 11 U.S.C §1307 and pursuant to 11 U.S.C §521 and/or §1325 of
the    Bankruptcy     Code”    pursuant     to   11   U.S.C      §521   and/or      §1325    of     the
Bankruptcy Code.


     NOTICE:   Within thirty (30) days after service as evidenced by the
certification, and an additional three (3) days pursuant to Fed. R. Bank. P.
9006(f) if you were served by mail, any party against whom this paper has
been served, or any other party to the action who objects to the relief
sought herein, shall serve and file an objection or other appropriate
response to this paper with the clerk's office of the United States
Bankruptcy Court for the District of Puerto Rico. If no objection or other
response is filed within the time allowed herein, the paper will be deemed
unopposed and may be granted unless: (1) the requested relief is forbidden
by law; (2) the requested relief is against public policy; or (3) in the
opinion of the court, the interest of justice requires otherwise.



                                            Page 2 of 3
    Case:18-00821-ESL13 Doc#:15 Filed:06/05/18 Entered:06/05/18 09:17:47   Desc: Main
                               Document Page 3 of 5
Motion to Dismiss
Case No. 18-00821-ESL Page 3




      CERTIFICATE OF SERVICE: I hereby certify that on this same date I
electronically filed the above document with the Clerk of the Court using
the CM/ECF System which sent a notification of such filing to all those
who in this case have registered for receipt     of notice by electronic
mail.     I further certify that I have served to the U.S. Trustee,
ustpregion21.hr.ecf@usdoj.gov and by depositing true and exact copies
thereof in the United States Mail, postage prepaid, to the non CM/ECF
participants: debtor(s) the mailing address of record.

      RESPECTFULLY SUBMITTED;

      In San Juan, Puerto Rico this, June 5, 2018.



                                                        /s/ Alejandro Oliveras Rivera
                                                            ALEJANDRO OLIVERAS RIVERA
                                                                  CHAPTER 13 TRUSTEES
                                                                     P.O. Box 9024062
                                                              San Juan, PR 00902-4062
                                                           Tel. 977-3500 Fax 977-3521
                                                                                CMC_DAT




                                       Page 3 of 3
      Case:18-00821-ESL13 Doc#:15 Filed:06/05/18 Entered:06/05/18 09:17:47        Desc: Main
Department of Defense Manpower Data Center
                                    Document Page 4 of 5
                                                                        Results as of : Jun-04-2018 11:29:06 AM

                                                                                                                                                                                          SCRA 4.5




SSN:                           XXX-XX-0533
Birth Date:
Last Name:                     MARQUEZ ARROYO
First Name:                    CARMINEE
Middle Name:
Status As Of:                  Jun-04-2018
Certificate ID:                P9T4LWZ2W52VD2K

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                     NA                                                   NA                                                     No                                          NA

                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component

                     NA                                                   NA                                                     No                                          NA

                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component

                     NA                                                   NA                                                     No                                          NA

                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
            Case:18-00821-ESL13 Doc#:15 Filed:06/05/18 Entered:06/05/18 09:17:47                                                         Desc: Main
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
                                       Document Page 5 of 5
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.


The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
